DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is vague and indefinite. On line 2, the phrase “resilient means” has no antecedent basis in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neveu et al (U.S. Patent No. 5,323,980), hereinafter “Neveu”.
With respect to Claim 1, Neveu, Figures 1-, teaches a support spindle assembly for rotatably supporting a coreless paper roll for dispensing, the support spindle assembly comprising:
a spindle base 1;
a spindle element 2 extending along a central longitudinal axis and having a first end and a second end, said spindle element 2 being attached to said spindle base 1 at said first end and rotationally fixed in relation to said spindle base; 
a first rotatable sleeve 3 rotatably disposed about said spindle element 2, and rotatable in relation to said spindle base 1 and to said spindle element 2; and 
a resilient member 8 disposed about said first end of said spindle element 2 and configured to cooperate with said spindle base 1 and with said first rotatable sleeve to exert an axial force directly or indirectly on the rotatable sleeve in order to provide said rotatable sleeve with rotational resistance caused by friction during unwinding.
With respect to Claim 2, Neveu further teaches wherein said first rotatable sleeve 3 includes a body that is axially elongated in the direction of the central longitudinal axis of said spindle element, said first rotatable sleeve 3 including a first end and a second end, wherein said first end of said first rotatable sleeve 3 has an enlarged part 4 having a radius larger than a radius of the body of said first rotatable sleeve, and wherein said resilient member is configured to cooperate directly or indirectly with said enlarged part.
	With respect to Claim 3, Neveu further teaches wherein said enlarged part 4 extends over said resilient member 8 such that said resilient member 8 cooperates with an interior surface of said enlarged part 4.
	With respect to Claim 4, Neveu further teaches wherein said enlarged part 4 is an integral part of said first rotatable sleeve.
	With respect to Claim 5, Neveu further teaches wherein said first rotatable sleeve 3 is removably mounted about said spindle element 2, and said resilient member 8 is compressed when said first rotatable sleeve is mounted about said spindle element.
	With respect to Claim 6, Neveu further teaches wherein said resilient means 8 includes a first end, said first end of said resilient means abutting said spindle base.
	With respect to Claim 7, Neveu further teaches wherein said resilient means 8 includes a first end, said first end of said resilient member 8 being attached to said spindle base.
	With respect to Claim 12, Neveu further teaches wherein said resilient member (23) is a compression spring, said compression spring being configured to be compressed and to exert a force on said first rotatable sleeve (20).
	With respect to Claim 13, Neveu further teaches wherein said second end of said support spindle is configured to engage a locking element.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neveu as applied to Claims 1-7 and 12-13 above, and further in view of Whittington et al (U.S. Patent No. 5,310,129), hereinafter “Whittington”.
	With respect to Claim 8, Neveu is advanced above.
	Neveu teaches all the elements of the spindle assembly except for a bushing positioned between said resilient means and said first rotatable sleeve, said resilient means including a second end abutting said bushing and said bushing being in contact with said rotatable sleeve in the axial direction and being configured to press against said first rotatable sleeve in the direction of the central longitudinal axis. 
	However, Whittington, Figures 1-6, teaches a bushing 24 positioned between said resilient means and said first rotatable sleeve, said resilient means including a second end abutting said bushing and said bushing being in contact with said rotatable sleeve in the axial direction and being configured to press against said first rotatable sleeve in the direction of the central longitudinal axis. 
	It would have been obvious to one of ordinary skill in the art to provide Neveu with a bushing, as taught by Whittington, for the purpose of maintaining alignment between the elements of the spindle assembly.
With respect to Claim 9, Whittington further teaches wherein said enlarged part of said first rotatable sleeve includes a friction surface on an interior surface thereof, said friction surface facing said bushing 24, said bushing 24 being in abutting engagement with said friction surface (See Figure 4).
	With respect to Claim 10, Whittington further teaches wherein said friction surface is an annular friction rib.  
With respect to Claim 11, Whittington further teaches wherein said bushing 24 engages said spindle base 18 or said spindle element in the radial direction, so that said bushing 24 is locked against rotation relative to said spindle base 18 and said spindle element 20.
	With respect to Claim 14, Whittington further teaches at least two spindle elements (See Figure 4) and a second rotatable sleeve 36, each of said first 20 and second 36 rotatable sleeves being rotatably disposed about a respective one of said at least two spindle elements.
	With respect to Claim 15, Whittington further teaches wherein said at least two spindle elements are respectively attached to the spindle base 18,28 at their respective first ends and rotationally fixed in relation to said spindle base.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654